EXHIBIT 10.03

SECOND AMENDMENT
TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(“Amendment”) dated effective as of September _, 2005, is made by and between PS
BUSINESS PARKS, L.P., a California limited partnership (“Seller”), and Triple
Net Properties, LLC, a Virginia limited liability company (“Buyer”).

RECITALS:

A. Seller and Buyer entered into that certain Purchase and Sale Agreement and
Escrow Instructions, with an effective date of July 1, 2005, as amended by a
First Amendment to Purchase and Sale Agreement and Escrow Instructions dated
September 12, 2005 (“Agreement”) pertaining to those certain tracts or parcels
situated in City of Beaverton, County of Washington, Oregon, including Buildings
6, 7, 8, 12, 13 and certain undeveloped land within the project commonly known
as Woodside Corporate Park, as more particularly described in the Agreement. All
capitalized terms not defined herein shall have the same meaning given to them
in the Agreement.

B. Seller and Buyer desire to amend the Agreement on the terms and conditions
set forth below.

AGREEMENT:

NOW, THEREFORE, for and in consideration of the foregoing recitals, Ten and
No/100 Dollars ($10.00) in hand paid, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

1. Seller and Buyer agree that the following provision shall be inserted in the
Agreement under Section 5.3 Covenants of Seller, after part (c):

(d) Cooperation with S-X 3-14 Audit, The Seller intends to assign all of its
rights, title and interest in and to this Agreement pursuant to an Assignment
and Assumption Agreement to be executed prior to Closing such assignment to be
approved by Seller in accordance with the terms of Section 10.3 of the
Agreement. The assignee may be a publicly registered company (“Registered
Company”) promoted by the Buyer. If the Buyer is a Registered Company, that is
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) regarding fiscal year 2004 (the “Audited Year”) for the
Property, the Seller shall provide the Buyer’s independent auditor (the
“Independent Auditor”) with the following as requested by the Independent
Auditor in writing and to the extent in Seller’s possession:



  1.   Rent roll as of the end of the Audited Year;

1







  2.   Revenue and Expense Trial Balance for the Audited Year;



  3.   Access to the general ledger for the Audited Year;



  4.   Cash receipts schedule for each month in the Audited Year;



  5.   Access to invoices for expenses in the Audited Year;



  6.   Access to a ledger of capital additions for the Audited Year from which
the Independent Auditor can select a sample for a review of actual invoices;



  7.   Accounts payable ledger;



  8.   Access to accrued expense detail for the Audited Year for items selected
for subsequent disbursements testing, if applicable;



  9.   Check register for the 3-months following the Audited Year;



  10.   Leases and 5-year lease schedules;



  11.   Copies of accounts receivable aging as of the end of the Audited Year;
and



  12.   Signed representation letter addressed to the Independent Auditor in the
form attached hereto as Exhibit M upon at least thirty (30) days written notice
from the Independent Auditor.

Buyer acknowledges that certain of the above information may pertain to the
entire Woodside Corporate Park rather than the property described in the
Agreement. The provisions of this Paragraph shall survive the Close of Escrow
until the earlier of (i) one (1) year from the date of the Close of Escrow or
(ii) the date on which the S-X 3-14 audit report is filed with the SEC.

2. Seller and Buyer hereby agree that Exhibit M attached hereto shall be deemed
a part of the Agreement, and inserted following Exhibit L.

3. Buyer hereby (i) waives the Major Tenant estoppel condition contained in
Section 4.7(e) of the Agreement with respect to the Kleinfelder Group, Inc.
lease estoppel and (ii) acknowledges and agrees that with such waiver Seller has
satisfied the Tenant Estoppel Requirement condition contained in Section 4.7(e).

4. Buyer acknowledges that Seller has (i) elected to sell the property described
in the Agreement as a tax-free exchange and (ii) provided the notice regarding
such exchange described in Section 5.6 of the Agreement. Buyer shall cooperate
with such exchange pursuant to the terms contained in Section 5.6 of the
Agreement.

5. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Amendment may be executed and delivered by facsimile
signature. In the event of any conflict or inconsistency between the terms of
this Amendment and the terms of the Agreement, the terms of this Amendment shall
govern and control. Except as expressly amended hereby, the Agreement is in full
force and effect and the terms and conditions thereof are ratified and
reaffirmed in their entirety.

IN WITNESS WHEREOF, each of the undersigned, by its duly authorized
representative, hereby executes and delivers this Amendment as of the date first
above written.

2

SELLER:

PS BUSINESS PARKS, L.P.

a California limited partnership

By: /S/ BRETT FRANKLIN
Name: BRETT FRANKLIN
Title: SENIOR VICE PRESIDENT


BUYER:

Triple Net Properties, LLC

a Virginia limited liability company

By: /s/ Louis Rogers
Name: LOUIS ROGERS
Title: PRESIDENT


3